   

   


BUSINESS FINANCING MODIFICATION AGREEMENT

        This Business Financing Modification Agreement is entered into as of
September 1, 2004 by and between Teknowledge Corporation (the “Borrower”) and
Bridge Bank, National Association (“Lender”).

1.     DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Borrower to Lender, Borrower is indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated as of March 28,
2003 by and between Borrower and Lender, as may be amended from time to time
(the “Business Financing Agreement”). Capitalized terms used without definition
herein shall have the meanings assigned to them in the Business Financing
Agreement.

        Hereinafter, all indebtedness owing by Borrower to Lender shall be
referred to as the “Indebtedness” and the Business Financing Agreement and any
and all other documents executed by Borrower in favor of Lender shall be
referred to as the “Existing Documents.”

2.     DESCRIPTION OF CHANGE IN TERMS.

         A.        Waive of Default:

1)      An Event of Default has occurred due to Borrower not maintaining a
quarterly net income within 80% of its plan dated May 6, 2004, as specified in
Section 7 (q) of the Business Financing Agreement. Lender hereby waives
compliance with this requirement as of the date hereof. This waiver does not
constitute a continuing waiver or a course of conduct waiving this or any other
provision of the Business Financing Agreement.


         B.        Modification(s) to Business Financing Agreement:

1)      Effective as of the date hereof, the following defined terms in Section
1.1 are amended to read as follows:


      “Cash Infusion” means Borrowers receipt of cash in a form acceptable to
Lender, resulting from subordinated debt, equity or a cash settlement related to
patent infringement lawsuits, in amount no less than $1,000,000.00 on or before
12/31/2004.


      “Finance Charge Percentage” means a rate per year equal to the Prime Rate
plus 3.00%.


2)       The following subsections under Section 7 are hereby amended and
restated as follows:


(p)      at all times maintain liquidity in the form of cash with Lender, in an
amount no less than 100% of the aggregate outstanding balance of all Term Loan
Advances.


(q)      not have a negative variance of greater than 20% from its net income as
reported in the plan submitted to Lender dated as of 8/27/2004 and attached as
Exhibit A.


2

--------------------------------------------------------------------------------



3)      The following subsections is hereby incorporated in to Section 7:


(r)      provide to Lender, no later than Monday of each week, a rolling 60 day
cash flow forecast in a form and substance acceptable to Lender, and evidencing
Borrowers sustainability. Additionally, Borrower must maintain with 80% of such
forecast.


3.     CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.

4.     PAYMENT OF THE MODIFICATION FEE. Borrower shall pay Lender a fee in the
amount $10,000.00 (“Modification Fee”) in connection with this Business
Financing Modification Agreement.

5.     NO DEFENSES OF BORROWER. Borrower agrees that, as of this date, it has no
defenses against the obligations to pay any amounts under the Indebtedness.

6.     CONTINUING VALIDITY. Borrower understands and agrees that in modifying
the existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.

7.     INTENTIONALLY OMITTED.

8.     COUNTERSIGNATURE. This Business Financing Modification Agreement shall
become effective only when executed by Borrower and Lender.

9.     EFFECT. Except as specifically set forth herein, this Business Financing
Modification Agreement does not limit, modify, amend, waive, grant any consent
with respect to or otherwise affect (a) any right, power or remedy of the Lender
under the Business Financing Agreement or any other related document, (b) any
provision of the Business Financing Agreement or any other related documents all
of which shall remain in full force and effect and are hereby ratified and
confirmed. This Business Financing Agreement does not entitle, or imply any
consent or agreement to, any further or future modification of, amendment to,
waiver of, or consent with respect to any provision of the Business Financing
Agreement or any other related document.

10.     COUNTERPARTS; FACSIMILE SIGNATURES. This Business Financing Modification
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original with the same effect as if all the signatures
were on the same instrument. Delivery of an executed counterpart of the
signature page to this Business Financing Modification Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Business Financing Modification Agreement. Any party delivering an executed
counterpart of the signature page to this Business Financing Modification
Agreement by telecopier shall thereafter promptly deliver a manually executed
counterpart of this Business Financing Modification Agreement, but the failure
to deliver such manually executed counterpart shall not affect the validity,
enforcement, and binding effect of this Business Financing Modification
Agreement.

3

--------------------------------------------------------------------------------



11.     GOVERNING LAW, AND WAIVER OF JURY TRIAL. THIS BUSINESS FINANCING
MODIFICATION AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA AND IS SUBJECT TO THE PROVISIONS OF
SECTION 14 OF THE BUSINESS FINANCING AGREEMENT, RELATING TO WAIVER OF JURY
TRIAL, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE HEREBY INCORPORATED HERIEN
IN FULL.

BORROWER:   LENDER:         TEKNOWLEDGE CORPORATION  BRIDGE BANK, NATIONAL
ASSOCIATION        By: /s/ Dennis A. Bugbee                        
                        By: /s/ Lee A. Shodiss                               
Name: Dennis A. Bugbee                                                 
Name: Lee A. Shodiss                                 Title: Vice President
Finance, Chief Financial Officer   Title: Senior Vice President & Manager  

4

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT, dated as of September 1, 2004, is
between Bridge Bank, National Association (“Purchaser”) and the Company whose
name appears on the last page of this Agreement.

Recitals

  A. Concurrently with the execution of this Agreement, the Purchaser is
purchasing from the Company a Warrant to Purchase Stock (the “Warrant”) pursuant
to which Purchaser has the right to acquire from the Company the Shares (as
defined in the Warrant).


  B. By this Agreement, the Purchaser and the Company desire to set forth the
registration rights of the Shares all as provided herein.


            NOW, THEREFORE, in consideration of the mutual promises, covenants
and conditions hereinafter set forth, the parties hereto agree as follows:

  1. Registration Rights.


  1.1 Definitions. For purposes of this Section 1:


                                   (a)      Theterm “register,” “registered,”
and “registration” refer to a registration effected by preparing and filing a
registration statement or similar document in compliance with the Securities Act
of 1933, as amended (the “Securities Act”), and the declaration or ordering of
effectiveness of such registration statement or document;

                                  (b)      The term “Registrable Securities”
means (i) the Shares (if Common Stock) or all shares of Common Stock of the
Company issuable or issued upon conversion of the Shares and (ii) any Common
Stock of the Company issued as (or issuable upon the conversion or exercise of
any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, any stock
referred to in (i).

                                   (c)      The terms “Holder” or “Holders”
means the Purchaser or qualifying transferees under subsection 1.8 hereof who
hold Registrable Securities.

                                  (d)       The term “SEC” means the Securities
and Exchange Commission.

  1.2 Company Registration.


                                  (a)       Registration. If at any time or from
time to time, the Company shall determine to register any of its securities, for
its own account or the account of any of its shareholders, other than a
registration on Form S-1 or S-8 relating solely to employee stock option or
purchase plans, or a registration on Form S-4 relating solely to an SEC Rule 145
transaction, or a registration on any other form (other than Form S-1, S-2, S-3
or S-18, or their successor forms) or any successor to such forms, which does
not include substantially the same information as would be required to be
included in a registration statement covering the sale of Registrable
Securities, the Company will:

                                               (i)     promptly give to each
Holder written notice thereof (which shall include a list of the jurisdictions
in which the Company intends to attempt to qualify such securities under the
applicable blue sky or other state securities laws); and

                                               (ii)     include in such
registration (and compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made within
30 days after receipt of such written notice from the Company, by any Holder or
Holders, except as set forth in subsection 1.2(b) below.

5

--------------------------------------------------------------------------------



                                  (b)     Underwriting. If the registration of
which the Company gives notice is for a registered public offering involving an
underwriting, the Company shall so advise the Holders as a part of the written
notice given pursuant to subsection 1.2(a)(i). In such event the right of any
Holder to registration pursuant to this subsection 1.2 shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All Holders proposing to distribute their securities through such
underwriting shall (together with the Company and the other shareholders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.

                       1.3      Expenses of Registration. All expenses incurred
in connection with any registration, qualification or compliance pursuant to
this Section 1 including without limitation, all registration, filing and
qualification fees, printing expenses, fees and disbursements of counsel for the
Company and expenses of any special audits incidental to or required by such
registration, shall be borne by the Company except the Company shall not be
required to pay underwriters’ fees, discounts or commissions relating to
Registrable Securities. All expenses of any registered offering not otherwise
borne by the Company shall be borne pro rata among the Holders participating in
the offering and the Company.

                       1.4     Registration Procedures. In the case of each
registration, qualification or compliance effected by the Company pursuant to
this Registration Rights Agreement, the Company will keep each Holder
participating therein advised in writing as to the initiation of each
registration, qualification and compliance and as to the completion thereof.
Except as otherwise provided in subsection 1.3, at its expense the Company will:

                                  (a)     Prepare and file with the SEC a
registration statement with respect to such Registrable Securities and use its
best efforts to cause such registration statement to become effective, and, upon
the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for up to 120
days.

                                  (b)     Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

                                  (c)     Furnish to the Holders such numbers of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

                                  (d)     Use its best efforts to register and
qualify the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

                                  (e)     In the event of any underwritten
public offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering. Each Holder participating in such underwriting shall also enter into
and perform its obligations under such an agreement.

                                  (f)     Notify each Holder of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act or the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing.

                       1.5     Indemnification.

                                  (a)     The Company will indemnify each Holder
of Registrable Securities and each of its officers, directors and partners, and
each person controlling such Holder, with respect to which such registration,
qualification or compliance has been effected pursuant to this Rights Agreement,
and each underwriter, if any, and each person who controls any underwriter of
the Registrable Securities held by or issuable to such Holder, against all
claims, losses, expenses, damages

6

--------------------------------------------------------------------------------



and liabilities (or actions in respect thereto) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statement therein not misleading, or any violation or
alleged violation by the Company of the Securities Act, the Securities Exchange
Act of 1934, as amended, (“Exchange Act”) or any state securities law applicable
to the Company or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any such state law and relating to action or inaction
required of the Company in connection with any such registration, qualification
of compliance, and will reimburse each such Holder, each of its officers,
directors and partners, and each person controlling such Holder, each such
underwriter and each person who controls any such underwriter, within a
reasonable amount of time after incurred for any reasonable legal and any other
expenses incurred in connection with investigating, defending or settling any
such claim, loss, damage, liability or action; provided, however, that the
indemnity agreement contained in this subsection 1.5(a) shall not apply to
amounts paid in settlement of any such claim, loss, damage, liability, or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld); and provided further, that the Company will
not be liable in any such case to the extent that any such claim, loss, damage
or liability arises out of or is based on any untrue statement or omission based
upon written information furnished to the Company by an instrument duly executed
by such Holder or underwriter specifically for use therein.

                                  (b)     Each Holder will, if Registrable
Securities held by or issuable to such Holder are included in the securities as
to which such registration, qualification or compliance is being effected,
indemnify the Company, each of its directors and officers, each underwriter, if
any, of the Company’s securities covered by such a registration statement, each
person who controls the Company within the meaning of the Securities Act, and
each other such Holder, each of its officers, directors and partners and each
person controlling such Holder, against all claims, losses, expenses, damages
and liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other
document, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company, such Holders, such directors,
officers, partners, persons or underwriters for any reasonable legal or any
other expenses incurred in connection with investigating, defending or settling
any such claim, loss, damage, liability or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by such Holder specifically for use therein; provided, however,
that the indemnity agreement contained in this subsection 1.5(b) shall not apply
to amounts paid in settlement of any such claim, loss, damage, liability or
action if such settlement is effected without the consent of the Holder, (which
consent shall not be unreasonably withheld); and provided further, that the
total amount for which any Holder shall be liable under this subsection 1.5(b)
shall not in any event exceed the aggregate proceeds received by such Holder
from the sale of Registrable Securities held by such Holder in such
registration.

                                  (c)     Each party entitled to indemnification
under this subsection 1.5 (the “Indemnified Party”) shall give notice to the
party required to provide indemnification (the “Indemnifying Party”) promptly
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the Indemnifying Party to assume the
defense of any such claim or any litigation resulting therefrom; provided that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations hereunder, unless such failure resulted in
prejudice to the Indemnifying Party; and provided further, that an Indemnified
Party (together with all other Indemnified Parties which may be represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the fees and expenses to be paid by the Indemnifying Party, if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between such Indemnified Party and any other party represented by such
counsel in such proceeding. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation.

7

--------------------------------------------------------------------------------



                       1.6     Information by Holder. Any Holder or Holders of
Registrable Securities included in any registration shall promptly furnish to
the Company such information regarding such Holder or Holders and the
distribution proposed by such Holder or Holders as the Company may request in
writing and as shall be required in connection with any registration,
qualification or compliance referred to herein.

                       1.7     Rule 144 Reporting. With a view to making
available to Holders the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company shall at all times:

                                  (a)     make and keep public information
available, as those terms are understood and defined in SEC Rule 144, after 90
days after the effective date of the first registration filed by the Company for
an offering of its securities to the general public;

                                  (b)     file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after it has become subject to such reporting
requirements); and

                                  (c)     so long as a Holder owns any
Registrable Securities, to furnish to such Holder forthwith upon request a
written statement by the Company as to its compliance with the reporting
requirements of said Rule 144 (at any time after 90 days after the effective
date of the first registration statement filed by the Company for an offering of
its securities to the general public), and of the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements), a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed by the Company as the
Holder may reasonably request in complying with any rule or regulation of the
SEC allowing the Holder to sell any such securities without registration.

                       1.8     Transfer of Registration Rights. Holders’ rights
to cause the Company to register their securities and keep information
available, granted to them by the Company under subsections 1.2 and 1.7 may be
assigned to a transferee or assignee of a Holder’s Registrable Securities not
sold to the public, provided, that the Company is given written notice by such
Holder at the time of or within a reasonable time after said transfer, stating
the name and address of said transferee or assignee and identifying the
securities with respect to which such registration rights are being assigned.
The Company may prohibit the transfer of any Holders’ rights under this
subsection 1.8 to any proposed transferee or assignee who the Company reasonably
believes is a competitor of the Company.

  2. General.


                       2.1     Waivers and Amendments. With the written consent
of the record or beneficial holders of at least a majority of the Registrable
Securities, the obligations of the Company and the rights of the Holders of the
Registrable Securities under this agreement may be waived (either generally or
in a particular instance, either retroactively or prospectively, and either for
a specified period of time or indefinitely), and with the same consent the
Company, when authorized by resolution of its Board of Directors, may enter into
a supplementary agreement for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement;
provided, however, that no such modification, amendment or waiver shall reduce
the aforesaid percentage of Registrable Securities without the consent of all of
the Holders of the Registrable Securities. Upon the effectuation of each such
waiver, consent, agreement of amendment or modification, the Company shall
promptly give written notice thereof to the record holders of the Registrable
Securities who have not previously consented thereto in writing. This Agreement
or any provision hereof may be changed, waived, discharged or terminated only by
a statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought, except to the extent
provided in this subsection 2.1.

                       2.2     Governing Law. This Agreement shall be governed
in all respects by the laws of the State of California as such laws are applied
to agreements between California residents entered into and to be performed
entirely within California.

8

--------------------------------------------------------------------------------



                       2.3     Successors and Assigns. Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

                       2.4     Entire Agreement. Except as set forth below, this
Agreement and the other documents delivered pursuant hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

                       2.5     Notices, etc. All notices and other
communications required or permitted hereunder shall be in writing and shall be
mailed by first class mail, postage prepaid, certified or registered mail,
return receipt requested, addressed (a) if to Holder, at such Holder’s address
as set forth below, or at such other address as such Holder shall have furnished
to the Company in writing, or (b) if to the Company, at the Company’s address
set forth below, or at such other address as the Company shall have furnished to
the Holder in writing.

                       2.6     Severability. In case any provision of this
Agreement shall be invalid, illegal, or unenforceable, the validity, legality
and enforceability of the remaining provisions of this Agreement or any
provision of the other Agreement s shall not in any way be affected or impaired
thereby.

                       2.7     Titles and Subtitles. The titles of the sections
and subsections of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.

                       2.8     Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.

                       IN WITNESS WHEREOF, the parties have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

COMPANY:   TEKNOWLEDGE CORPORATION, a Delaware corporation             By /s/
Neil A. Jacobstein                                                           
Name: Neil A. Jacobstein                                                       
    Title: Chairman of the Board and Chief Executive Officer                    
    Address:                                                      
                                             1800 Embarcadero Road       
                                                       Palo Alto, CA
94303                                                                  
PURCHASER:   BRIDGE BANK, NATIONAL ASSOCIATION       By /s/ Michael
Field                                                                     
Name: Michael Field                                                      
               Title: Executive Vice President & Manager                        
            Address:                                                       
                                          2120 El Camino Real              
                                                     Santa Clara, CA
95050                                                

9

--------------------------------------------------------------------------------



THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.

WARRANT TO PURCHASE STOCK

Issuer: Teknowledge Corporation, a Delaware corporation (the “Company”)

Number of Shares: 15,000, as the same may be from time to time adjusted pursuant
to Article 2 hereof.

Class of Stock: Common

Exercise Price: $2.50 per share as the same may be from time to time adjusted
pursuant to Article 2 hereof.

Issue Date: September 1, 2004

Expiration Date: September 1, 2009

THIS WARRANT CERTIFIES THAT, for the agreed upon value of $1.00 and for other
good and valuable consideration, BRIDGE BANK, NATIONAL ASSOCIATION (“Holder”) is
entitled to purchase the number of fully paid and nonassessable Shares of the
Company at the Exercise Price per Share set forth above (the “Shares”), subject
to the provisions and upon the terms and conditions set forth in this Warrant.

ARTICLE 1     EXERCISE.

        1.1     Method of Exercise. This Warrant is exercisable, in whole or in
part, from the first anniversary of the Issue Date hereof through the Expiration
Date set forth above. Holder may exercise this Warrant by delivering a duly
executed Notice of Exercise, in substantially the form attached as Appendix 1,
to the principal office of Company. Unless Holder is exercising the conversion
right set forth in Section 1.2, Holder shall also deliver to Company a check for
the aggregate Exercise Price for Shares being purchased.

        1.2     Conversion Right. In lieu of exercising this Warrant as
specified in Section 1.1, Holder may from time to time convert this Warrant, in
whole or in part, into a number of Shares determined by dividing (a) the
aggregate fair market value of Shares or other securities otherwise issuable
upon exercise of this Warrant minus the aggregate Exercise Price of such Shares
by (b) the fair market value of one Share. The fair market value of Shares shall
be determined pursuant to Section 1.3.

        1.3     Fair Market Value. If the Shares are traded in a public market,
the fair market value of the Shares shall be the closing price of the Shares (or
the closing price of the Company’s stock into which the Shares are convertible)
reported for the business day immediately before Holder delivers its Notice of
Exercise to the Company. If the Shares are not traded in a public market, the
Board of Directors of Company shall determine fair market value in its
reasonable good faith judgment. The foregoing notwithstanding, if Holder advises
the Board of Directors in writing that Holder disagrees with such determination,
then Company and Holder shall promptly agree upon a reputable investment banking
firm to undertake such valuation. If the valuation of such investment banking
firm is greater than that determined by the Board of Directors, then all fees
and expenses of such investment banking firm shall be paid by Company. In all
other circumstances, such fees and expenses shall be paid by Holder.

        1.4     Delivery of Certificate and New Warrant. Promptly after Holder
exercises or converts this Warrant, Company shall deliver to Holder certificates
for Shares acquired and, if this Warrant has not been fully exercised or
converted and has not expired, a new Warrant representing Shares not so
acquired.

10

--------------------------------------------------------------------------------



        1.5     Replacement of Warrants. On receipt of evidence reasonably
satisfactory to Company of the loss, theft, destruction or mutilation of this
Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to Company or, in
the case of mutilation, on surrender and cancellation of this Warrant, Company
at its expense shall execute and deliver, in lieu of this Warrant, a new warrant
of like tenor.

        1.6     Repurchase on Sale, Merger, or Consolidation of Company. For the
purpose of this Warrant, “Acquisition” means any sale, license, or other
disposition of all or substantially all of the assets of Company, or any
reorganization, consolidation, or merger of Company where the holders of
Company’s securities before the transaction beneficially own less than 50% of
the outstanding voting securities of the surviving entity after the transaction.
Upon the closing of any Acquisition, the successor entity shall assume the
obligations of this Warrant, and this Warrant shall be exercisable for the same
securities, cash, and property as would be payable for Shares issuable upon
exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing, and
the Exercise Price shall be adjusted accordingly; provided that if pursuant to
such Acquisition the entire outstanding class of Shares issuable upon exercise
of the unexercised portion of this Warrant are cancelled and the total
consideration payable to the holders of such class of Shares consists entirely
of cash, then, upon payment to the holder of this Warrant of an amount equal to
the amount such holder would receive if such holder held Shares issuable upon
exercise of the unexercised portion of this Warrant and such Shares were
outstanding on the record date for the Acquisition less the aggregate Exercise
Price of such Shares, this Warrant shall be cancelled.

ARTICLE 2     ADJUSTMENTS.

        2.1     Stock Dividends, Splits, Etc. If Company declares or pays a
dividend on its common stock (or Shares if Shares are securities other than
common stock) payable in common stock or other securities, subdivides the
outstanding common stock into a greater amount of common stock, or, if Shares
are securities other than common stock, subdivides Shares in a transaction that
increases the amount of common stock into which Shares are convertible, then
upon exercise of this Warrant, for each Share acquired, Holder shall receive,
without cost to Holder, the total number and kind of securities to which Holder
would have been entitled had Holder owned Shares of record as of the date the
dividend or subdivision occurred.

        2.2     Reclassification, Exchange or Substitution. Except in the case
of an Acquisition to which Section 1.6 is applicable, upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
Warrant, Holder shall be entitled to receive, upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for Shares if this Warrant had been exercised immediately before
such reclassification, exchange, substitution, or other event. Company or its
successor shall promptly issue to Holder a new Warrant for such new securities
or other property. The new Warrant shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Article 2 including, without limitation, adjustments to the Exercise Price
and to the number of securities or property issuable upon exercise of the new
Warrant. The provisions of this Section 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.

        2.3     Adjustments for Combinations, Etc. If the outstanding Shares are
combined or consolidated, by reclassification or otherwise, into a lesser number
of shares, the Exercise Price shall be proportionately increased and the number
of Shares as to which this warrant is exercisable shall be proportionately
decreased.

        2.4     Adjustments for Diluting Issuances. The Exercise Price and the
number of Shares issuable upon exercise of this Warrant or, if Shares are
Preferred Stock, the number of shares of common stock issuable upon conversion
of Shares, shall be subject to adjustment, from time to time in the manner set
forth on Exhibit A in the event of Diluting Issuances (as defined on Exhibit A).

11

--------------------------------------------------------------------------------



        2.5     No Impairment. Company shall not, by amendment of its
Articles/Certificate of Incorporation or through a reorganization, transfer of
assets, consolidation, merger, dissolution, issue, or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed under this Warrant by Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Article 2 and in taking all such action as may be necessary or appropriate
to protect Holder’s rights under this Article against impairment. If Company
takes any dilutive action affecting Shares or its common stock other than as
described above that adversely affects Holder’s rights under this Warrant, the
Exercise Price shall be adjusted downward and the number of Shares issuable upon
exercise of this Warrant shall be adjusted upward in such a manner that such
dilutive action is offset and the aggregate Exercise Price of this Warrant is
unchanged.

        2.6     Fractional Shares. No fractional Shares shall be issuable upon
exercise or conversion of the Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share. If a fractional share interest
arises upon any exercise or conversion of the Warrant, Company shall eliminate
such fractional share interest by paying Holder an amount computed by
multiplying the fractional interest by the fair market value of a full Share.

        2.7     Certificate as to Adjustments. Upon each adjustment of the
Exercise Price, Company at its expense shall promptly compute such adjustment,
and furnish Holder with a certificate of its Chief Financial Officer setting
forth such adjustment and the facts upon which such adjustment is based. Company
shall, upon written request, furnish Holder a certificate setting forth the
Exercise Price in effect upon the date thereof and the series of adjustments
leading to such Exercise Price.

ARTICLE 3     COVENANTS OF COMPANY.

        3.1     Valid Issuance. Company shall take all steps necessary to insure
that all Shares which may be issued upon the exercise of this Warrant, and all
securities, if any, issuable upon conversion of Shares, shall, upon issuance, be
duly authorized, validly issued, fully paid and nonassessable, and free of any
liens and encumbrances except for restrictions on transfer provided for herein
or under applicable federal and state securities laws.

        3.2     Notice of Certain Events. If Company proposes at any time (a) to
declare any dividend or distribution upon its common stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
(c) to effect any reclassification or recapitalization of common stock; (d) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up; or (e) offer holders of registration rights the opportunity
to participate in an underwritten public offering of the Company’s securities
for cash, then, in connection with each such event, Company shall give Holder
(1) in the case of the matters referred to in (a) and (b) above at least 20 days
prior written notice of the date on which a record will be taken for such
dividend, distribution, or subscription rights (and specifying the date on which
the holders of common stock will be entitled thereto) or for determining rights
to vote, if any, in respect of the matters referred to in (c) and (d) above; (2)
in the case of the matters referred to in (c) and (d) above at least 20 days
prior written notice of the date when the same will take place (and specifying
the date on which the holders of common stock will be entitled to exchange their
common stock for securities or other property deliverable upon the occurrence of
such event); and (3) in the case of the matter referred to in (e) above, the
same notice as is given to the holders of such registration rights.

        3.3     Information. So long as the Holder holds this Warrant and/or any
of the Shares, Company shall deliver to Holder (a) promptly, copies of all
notices or other written communications to which Holder would be entitled if it
held Shares as to which this Warrant was then exercisable and (b) such other
financial statements required under and in accordance with any loan documents
between Holder and Company, or if there are no such requirements or if the
subject loan(s) are no longer are outstanding, then within 45 days after the end
of each of the first three quarters of each fiscal year, Company’s quarterly,
unaudited financial statements and within 90 days after the end of each fiscal
year, Company’s annual, audited financial statements.

        3.4     Notice of Expiration. Company shall give Holder written notice
of Holder’s right to exercise this Warrant in the form attached as Appendix 2
not more than 90 days and not less than 15 days before the Expiration Date and,
in the case of an Acquisition to which the proviso of Section 1.6 shall be
applicable, 15 days notice of such Acquisition. If the notice is not so given,
the Expiration Date shall automatically be extended until 15 days after the date
Company delivers the notice to Holder.

12

--------------------------------------------------------------------------------



        3.5     Registration Rights. The Company agrees that the Shares shall
have the registration rights set forth on Exhibit B hereto.

ARTICLE 4 MISCELLANEOUS.

        4.1     Legends. This Warrant and the Shares (and the securities
issuable, directly or indirectly, upon conversion of Shares, if any) shall be
imprinted with a legend in substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

        4.2     Compliance with Securities Laws on Transfer. This Warrant and
the Shares issuable upon exercise of this Warrant (and the securities issuable,
directly or indirectly, upon conversion of Shares, if any) may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to Company, as reasonably
requested by Company). Company shall not require Holder to provide an opinion of
counsel if the transfer is to an affiliate of Holder or if there is no material
question as to the availability of current information as referenced in Rule
144(c), Holder represents that it has complied with Rule 144(d) and (e) in
reasonable detail, the selling broker represents that it has complied with Rule
144(f), and the Company is provided with a copy of Holder’s notice of proposed
sale.

        4.3     Transfer Procedure. Subject to the provisions of Section 4.3
Holder may transfer all or part of this Warrant or the Shares issuable upon
exercise of this Warrant (or the securities issuable, directly or indirectly,
upon conversion of Shares, if any) at any time to Holders holding company, or to
any other transferee acceptable to Company (which acceptance shall not be
unreasonably withheld or delayed) by giving Company notice of the portion of the
Warrant being transferred setting forth the name, address and taxpayer
identification number of the transferee and surrendering this Warrant to Company
for reissuance to the transferee(s) (and Holder if applicable). Unless Company
is filing financial information with the SEC pursuant to the Securities Exchange
Act of 1934, Company shall have the right to refuse to transfer any portion of
this Warrant to any person who directly competes with Company.

        4.4     Notices. All notices and other communications from Company to
Holder, or vice versa, shall be in writing and shall be deemed delivered and
effective when given personally or mailed by first-class registered or certified
mail, postage prepaid, or by overnight courier, at such address as may have been
furnished to Company or Holder, as the case may be, in writing by Company or
such Holder from time to time.

        4.5     Attorneys Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

        4.6     Governing Law. This Warrant shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

        IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed
by its authorized officers, all as of the day and year first above written.

    COMPANY:             TEKNOWLEDGE CORPORATION, a Delaware corporation        
  By /s/ Neil A. Jacobstein                                  
                        Name: Neil A. Jacobstein           
                                               Title: Chairman of the Board and
Chief Executive Officer

APPENDIX 1

Notice of Exercise

[Strike paragraph that does not apply.]

1.     The undersigned hereby elects to purchase      shares of the
Common/Series ______ Preferred [strike one] Stock of
__________________________pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price of such shares in full.

1.     The undersigned hereby elects to convert the attached Warrant into
Shares/cash [strike one] in the manner specified in the Warrant. This conversion
is exercised with respect to _____________________ of the Shares covered by the
Warrant.

2.     Please issue a certificate or certificates representing said shares in
the name of the undersigned or in such other name as is specified below:

Name:                                                                     

Address:                                                                 

                                                                               

3.     The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

                                                                                
     (Signature)                                              
                                                   (Date) 

14

--------------------------------------------------------------------------------



APPENDIX 2

Notice that Warrant Is About to Expire

[Insert Date of Notice]

To:   Bridge Bank, National Association          Attn: Mike Field     2120 El
Camino Real     Santa Clara, CA 95050    

The Warrant issued to you described below will expire on ______________, ____.

Issuer:

Issue Date:

Class of Security Issuable:

Exercise Price per Share:

Number of Shares Issuable:

Procedure for Exercise:

Please contact __________ at (___) ___-____ with any questions you may have
concerning exercise of the Warrant. This is your only notice of pending
expiration.

                                                                                
           (Name of Issuer)           By                            
                                                  Its:        
                                                                        

15

--------------------------------------------------------------------------------



EXHIBIT A

Anti-Dilution Provisions

(For Common Stock Warrants Where

Anti-Dilution Protection is Inadequate or Non-existent)

        In the event of the issuance (a “Diluting Issuance”) by Company, after
the Issue Date of the Warrant, of Common Stock (or options or other rights to
subscribe thereto or securities convertible into or exchangeable for Common
Stock) at a price per share less than the Exercise Price or less than the fair
market value of the Common Stock at the date of such issuance, then the number
of Shares issuable upon exercise of the Warrant and the Exercise Price, shall be
adjusted as a result of Diluting Issuances in accordance with the following
(provided that under no circumstances shall the aggregate Exercise Price payable
by Holder upon exercise of the Warrant increase as a result of any adjustment
arising from a Diluting Issuance):

1.     Definitions. As used in these Antidilution Provisions, the following
terms have the following respective meanings:

                      (a)     “Option” means any right, option, or warrant to
subscribe for, purchase, or otherwise acquire common stock or Convertible
Securities.

                      (b)     “Convertible Securities” means any evidences of
indebtedness, shares of stock, or other securities directly or indirectly
convertible into or exchangeable for common stock.

                      (c)     “Issue”, means to grant, issue, sell, assume, or
fix a record date for determining persons entitled to receive, any security
(including Options), whichever of the foregoing is the first to occur. Any
variation of the term “Issue” including, without limitation, “Issuable”,
“Issuance” or “Issued” shall have the same meaning as set forth in this section
1(c).

                      (d)     “Additional Common Shares” means all common stock
(including reissued shares) issued (or deemed to be issued pursuant to Section
2) after the date of the Warrant. Additional Common Shares does not include,
however, any common stock issued in a transaction described in Sections 2.1 and
2.2 of the Warrant; any common stock Issued upon conversion of preferred stock
outstanding on the date of the Warrant; the Shares; or common stock Issued as
incentive or in a nonfinancing transaction to employees, officers, directors, or
consultants to Company.

                      (e)     The shares of common stock ultimately Issuable
upon exercise of an Option (including the shares of common stock ultimately
Issuable upon conversion or exercise of a Convertible Security Issuable pursuant
to an Option) are deemed to be Issued when the Option is Issued. The shares of
common stock ultimately Issuable upon conversion or exercise of a Convertible
Security (other than a Convertible Security Issued pursuant to an Option) shall
be deemed Issued upon Issuance of the Convertible Security.

2.     Deemed Issuance of Additional Common Shares. The shares of common stock
ultimately Issuable upon exercise of an Option (including the shares of common
stock ultimately Issuable upon conversion or exercise of a Convertible Security
Issuable pursuant to an Option) are deemed to be Issued when the Option is
Issued. The shares of common stock ultimately Issuable upon conversion or
exercise of a Convertible Security (other than a Convertible Security Issued
pursuant to an Option) shall be deemed Issued upon Issuance of the Convertible
Security. The maximum amount of common stock Issuable is determined without
regard to any future adjustments permitted under the instrument creating the
Options or Convertible Securities.

3.      Adjustment of Exercise Price for Diluting Issuances

        3.1     Weighted Average Adjustment. If Company issues Additional Common
Shares after the date of the Warrant and the consideration per Additional Common
Share (determined pursuant to Section 9) is less than the Exercise Price in
effect immediately before such Issue, the Exercise Price shall be reduced,
concurrently with such Issue, to a price (calculated to the nearest hundredth of
a cent) determined by multiplying the Exercise Price by a fraction:

16

--------------------------------------------------------------------------------



                      (a)     the numerator of which is the amount of such
common stock outstanding immediately before such Issue plus the amount of common
stock that the aggregate consideration received by Company for the Additional
Common Shares would purchase at the Exercise Price in effect immediately before
such Issue, and

                      (b)     the denominator of which is the amount of common
stock outstanding immediately before such Issue plus the number of such
Additional Common Shares.

        3.2     Adjustment of Number of Shares. Upon each adjustment of the
Exercise Price, the number of Shares issuable upon exercise of the Warrant shall
be increased to equal the quotient obtained by dividing (a) the product
resulting from multiplying (i) the number of Shares issuable upon exercise of
the Warrant and (ii) the Exercise Price, in each case as in effect immediately
before such adjustment, by (b) the adjusted Exercise Price.

        3.3     Securities Deemed Outstanding. For the purpose of this Section
3, all securities issuable upon exercise of any outstanding Convertible
Securities or Options, warrants, or other rights to acquire securities of
Company shall be deemed to be outstanding.

4.     No Adjustment for Issuances Following Deemed Issuances. No adjustment to
the Exercise Price shall be made upon the exercise of Options or conversion of
Convertible Securities.

5.     Adjustment Following Changes in Terms of Options or Convertible
Securities. If the consideration payable to, or the amount of common stock
Issuable by, Company increases or decreases, respectively, pursuant to the terms
of any outstanding Options or Convertible Securities, the Exercise Price shall
be recomputed to reflect such increase or decrease. The recomputation shall be
made as of the time of the Issuance of the Options or Convertible Securities.
Any changes in the Exercise Price that occurred after such Issuance because
other Additional Common Shares were Issued or deemed Issued shall also be
recomputed.

6.     Recomputation Upon Expiration of Options or Convertible Securities. The
Exercise Price computed upon the original Issue of any Options or Convertible
Securities, and any subsequent adjustments based thereon, shall be recomputed
when any Options or rights of conversion under Convertible Securities expire
without having been exercised. In the case of Convertible Securities or Options
for common stock, the Exercise Price shall be recomputed as if the only
Additional Common Shares Issued were the shares of common stock actually Issued
upon the exercise of such securities, if any, and as if the only consideration
received therefor was the consideration actually received upon the Issue,
exercise or conversion of the Options or Convertible Securities. In the case of
Options for Convertible Securities, the Exercise Price shall be recomputed as if
the only Convertible Securities Issued were the Convertible Securities actually
Issued upon the exercise thereof, if any, and as if the only consideration
received therefor was the consideration actually received by Company (determined
pursuant to Section 9), if any, upon the Issue of the Options for the
Convertible Securities.

7.     Limit on Readjustments. No readjustment of the Exercise Price pursuant to
Sections 5 or 6 shall increase the Exercise Price more than the amount of any
decrease made in respect of the Issue of any Options or Convertible Securities.

8.     30 Day Options. In the case of any Options that expire by their terms not
more than 30 days after the date of Issue thereof, no adjustment of the Exercise
Price shall be made until the expiration or exercise of all such Options.

9.     Computation of Consideration. The consideration received by Company for
the Issue of any Additional Common Shares shall be computed as follows:

                      (a)     Cash shall be valued at the amount of cash
received by Company, excluding amounts paid or payable for accrued interest or
accrued dividends.

                      (b)     Property. Property other than cash shall be
computed at the fair market value thereof at the time of the Issue as determined
in good faith by the Board of Directors of Company.

17

--------------------------------------------------------------------------------



                      (c)     Mixed Consideration. The consideration for
Additional Common Shares Issued together with other property of Company for
consideration that covers both shall be determined in good faith by the Board of
Directors of Company.

                      (d)     Options and Convertible Securities. The
consideration per Additional Common Share for Options and Convertible Securities
shall be determined by dividing:

                          (i)     the total amount, if any, received or
receivable by Company for the Issue of the Options or Convertible Securities,
plus the minimum amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to Company upon
exercise of the Options or conversion of the Convertible Securities, by

                          (ii)     the maximum amount of common stock (as set
forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such number) ultimately
Issuable upon the exercise of such Options or the conversion of such Convertible
Securities.

18

--------------------------------------------------------------------------------

